                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 1 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 2 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 3 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 4 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 5 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 6 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 7 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 8 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 9 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 10 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 11 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 12 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 13 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 14 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
                      ELECTRONICALLY FILED - 2019 Aug 28 2:14 PM - HORRY - COMMON PLEAS - CASE#2017CP2607411
Page 15 of 15
Entry Number 21-1
Date Filed 02/06/20
2:19-cv-03347-DCN
